Name: 2009/762/EC: Decision of the European Parliament and of the Council of 16Ã September 2009 on mobilisation of the European Union Solidarity Fund, in accordance with point 26 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management
 Type: Decision
 Subject Matter: cooperation policy;  management;  EU finance;  Europe;  deterioration of the environment
 Date Published: 2009-10-17

 17.10.2009 EN Official Journal of the European Union L 273/14 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 September 2009 on mobilisation of the European Union Solidarity Fund, in accordance with point 26 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (2009/762/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 26 thereof, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (2), Having regard to the proposal from the Commission, Whereas: (1) The European Union has created a European Union Solidarity Fund (the Fund) to show solidarity with the population of regions struck by disasters. (2) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the Fund within the annual ceiling of EUR 1 billion. (3) Regulation (EC) No 2012/2002 contains the provisions whereby the Fund may be mobilised. (4) France submitted an application to mobilise the Fund, concerning a disaster caused by storm, HAVE DECIDED AS FOLLOWS: Article 1 For the general budget of the European Union for the financial year 2009, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 109 377 165 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 16 September 2009. For the European Parliament The President J. BUZEK For the Council The President C. MALMSTRÃ M (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 311, 14.11.2002, p. 3.